DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species III (claims 1-7 and 14-19) in the reply filed on November 15, 2021 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0131884 to Lin et al. (hereinafter “Lin”).
Regarding claim 1, Lin illustrates in at least figures 1A-3 and 5, particularly figure 5, with associated text:
An integrated circuit (IC) device, comprising:
a substrate 302 having a first face and a second face (see below) opposite the first face, wherein at least one device (see below and FIG. 1A-1G: 110) is at the first face of the substrate; and
a metal structure 314 at least partially in a semiconductor material of the substrate, the metal structure extending from the first face of the substrate into the substrate to a depth that is smaller than a distance between the first face and the second face.

    PNG
    media_image1.png
    490
    763
    media_image1.png
    Greyscale

Regarding claim 2, Lin illustrates in figure 5 an insulator material 306 above at least a portion of the first face of the substrate 302, wherein the metal structure 314 extends through the insulator material.
Regarding claim 3, Lin illustrates in figure 5 one or more interconnect layers 308, 210, 312 above the insulator material 306, wherein the metal structure 314 is coupled to one or more interconnect structures 316, 318 within the one or more interconnect layers.
Regarding claim 4, Lin illustrates in figure 5 one or more interconnect layers 308, 210, 312 above the insulator material 306, wherein the metal structure 314 extends through at least one 308 of the one or more interconnect layers.
Regarding claim 5, Lin illustrates in figure 5 at least one of the one or more interconnect layers includes one or more first interconnect layers 308 and one or more second interconnect layers 310 above the one or more first interconnect layers, and
the metal structure 314 is coupled to one or more interconnect structures 316, 318 within the one or more second interconnect layers.
Regarding claim 6, Lin illustrates in figure 5 one or more bond pads (see above) electrically coupled to the one or more interconnect structures 316, 318 within the one or more second interconnect layers 310.
Regarding claim 18, the limitations the “the metal structure is connected to a ground potential during operation of the IC device” pertains to the use of the claimed device, which does not structurally distinguish over the prior art applied.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than 

Regarding claim 1, Lin illustrates in at least figures 1A-4D, particularly figure 4D, with associated text:
An integrated circuit (IC) device, comprising:
a substrate 202 having a first face and a second face (see below) opposite the first face, wherein at least one device (see below and FIG. 1A-1E: 110) is at the first face of the substrate; and
a metal structure 316 at least partially in a semiconductor material of the substrate, the metal structure extending from the first face of the substrate into the substrate to a depth that is smaller than a distance between the first face and the second face.

    PNG
    media_image2.png
    510
    788
    media_image2.png
    Greyscale

Regarding claim 2, Lin illustrates in figures 4A-4C an insulator material 206 above at least a portion of the first face of the substrate 202, wherein the metal structure 216 extends through the insulator material.
Regarding claim 4, Lin illustrates in figures 4A-4C one or more interconnect layers 208, 210 above the insulator material 206, wherein the metal structure 216 extends through at least one 208 of the one or more interconnect layers.
Regarding claim 7, Lin illustrates in figures 4A-4C one or more bond pads 226 over the one or more interconnect layers 208, 210, wherein the metal structure 216 extends through all of the one or more interconnect layers and is coupled to the one or more bond pads.



Claims 1, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0203827 to Thangaraju et al. (hereinafter “Thangaraju”).
Regarding claim 1, Thangaraju illustrates in at least figures 5 and 6 (see page 9 below) with associated text:
An integrated circuit (IC) device, comprising:
a substrate 14 having a first face and a second face opposite the first face, wherein at least one device 12 is at the first face of the substrate; and
a metal structure 22 at least partially in a semiconductor material of the substrate, the metal structure extending from the first face of the substrate into the substrate to a depth that is smaller than a distance between the first face and the second face.
Regarding claim 14, Thangaraju illustrates in figures 5 and 6 the metal structure at least partially surrounds the at least one device.
Regarding claim 17, Thangaraju illustrates in figure 6 the metal structure 22 is a grid.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 USC § 103 as being unpatentable over Thangaraju as applied to claim 1 above.
Regarding claim 15, Thangaraju is discussed above, it does not specifically show when projected on a single plane parallel to the substrate, a projection of the metal structure encloses at least 25% of a perimeter of a projection of the at least one device.  Thangaraju illustrates in figures 5 and 6 a projection of the metal structure 22 encloses at least 25% (see below: FIG. 6 illustrates two real areas, dashed circles, of six metal structure areas, 33%, of the estimated device area using FIG. 5) of a perimeter of a projection of the at least one device.     It would have been obvious to one of ordinary skill in the art at the time the invention was made for Thangaraju”s metal structure to encloses at least 25% of a perimeter of each device.  
[AltContent: arrow]
    PNG
    media_image3.png
    613
    949
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    674
    959
    media_image4.png
    Greyscale
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent No. 8,674,423 to Collins et al. illustrates the claimed invention except at least the metal structure goes through the substrate.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738